Case 19-50667-tnw   Doc   Filed 06/10/20 Entered 06/11/20 17:21:30   Desc Main
                           Document     Page 1 of 7
Case 19-50667-tnw   Doc   Filed 06/10/20 Entered 06/11/20 17:21:30   Desc Main
                           Document     Page 2 of 7
Case 19-50667-tnw   Doc   Filed 06/10/20 Entered 06/11/20 17:21:30   Desc Main
                           Document     Page 3 of 7
Case 19-50667-tnw   Doc   Filed 06/10/20 Entered 06/11/20 17:21:30   Desc Main
                           Document     Page 4 of 7
Case 19-50667-tnw   Doc   Filed 06/10/20 Entered 06/11/20 17:21:30   Desc Main
                           Document     Page 5 of 7
Case 19-50667-tnw   Doc   Filed 06/10/20 Entered 06/11/20 17:21:30   Desc Main
                           Document     Page 6 of 7
Case 19-50667-tnw   Doc   Filed 06/10/20 Entered 06/11/20 17:21:30   Desc Main
                           Document     Page 7 of 7
